     Case 1:06-cr-00342-NONE Document 474 Filed 05/12/20 Page 1 of 2


 1   ANN MCGLENON, Bar #100433
     MCGLENON LAW OFFICE
 2   2401 44th Ave. Unit 6
     San Francisco CA 94116
 3   (415) 680-7946
     annvmcg@gmail.com
 4
     Attorneys for Defendant
 5   LUKE SCARMAZZO
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                   )    Case No. 1:06-cr-00342 LJO
10                                               )
                       Plaintiff,                )
11                                               )    STIPULATION TO EXTEND TIME AND
     vs.                                         )    [PROPOSED] ORDER
12                                               )
     LUKE SCARMAZZO,                             )
13                                               )
                      Defendant.                 )
14                                               )
15
            Defendant LUKE SCARMAZZO, by and through his counsel, Ann McGlenon, and the
16
17   United States, by and through McGregor W. Scott, United States Attorney and Kathleen A.

18   Servatius, Assistant United States Attorney, hereby stipulate to extend time to file a reply to the
19   Government Opposition to the points and authorities in support of Defendant Luke Scarmazzo’s
20
     motion for reduction in sentence . Due to Oral Argument via computer and additional briefs and
21
     extended response, counsel needs time extended to thoroughly respond.
22
            May 12, 2020                             Respectfully,
23
24
25                                                   ____/s/_______________

26                                                   Ann H. McGlenon
27
                                                     Attorney for Luke Scarmazzo
28
     Case 1:06-cr-00342-NONE Document 474 Filed 05/12/20 Page 2 of 2


 1           May 12, 2020                                          McGregor Scott
 2                                                                 United States Attorney
 3
 4
 5
                                                                   _____/s/____________
 6
 7                                                                 Kathleen A. Servatius

 8                                                                 Assistant United States Attorney

 9
10
11
12
13
14           IT IS HEREBY ORDERED that the time to file supplemental briefing will be extended

15   from May 15, 2020 to May 26, 2020.

16
     IT IS SO ORDERED.
17
18       Dated:      May 12, 2020
                                                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

     SCARMAZZO Request for Extension of Time to File Supplemental Brief
                                                              2
